Sarah Frankes Widdow or her lawfull Attourny plaint. conta Ioseph Elyot Joseph Rock and Timothy Yeales them or either of them Defend*3 in an action of debt of one hundred & twenty pounds lawfull money of New-England due upon the Forfiture of a bond or Obligation under their hands and Seales bearing date 7th of May. 1678. wherein they stand jointly and severally bound for the payment of sd Summe this with all due damages: . . . The Iury . . . found for the plaint. Forfiture of the bond one hundred & twenty pounds money and costs of Court. Upon Request of the Defend* and hearing of both partys The Court chancered this Forfiture to thirty Seven pounds money and costs of Court m' Rock makeing good his promiss about the Brewing Vessells and m'3 Frankes produceing a receipt from the Collector for the Forty Shillings said to bee paid for excise: The Defend* Rock appealed from this judgem* unto the next Court of Assistants and gave Security for prosecut11 thereof to effect.
[ The first document in this case is the agreement of the defendants about taking over the widow Frankes’ brewing industry (S. F. 1965.8). The inventory of the plant follows.
*10472\itoto all men by these pursents that wee Ioseph Eliott Ioseph Rock and Timothy Yeales all of Boston in New-England are firmly bound and obliged unto Sarah Frankes of sd Boston Widdow in the full Summe of one hundred & twenty pounds To bee paid unto the sd Sarah Frankes her heires Execrs Admrs or Assignes in lawfull money of New-England To the which payment well and truly to bee made we do binde our selves our heires exects admrs and every of them jointly and severally for the whole and in the whole firmly by these pursents. Sealed with our Seales. Dated in Boston the Seventh day of May Ann0 Dorn' 1678. And in the .30th year of his Majties Reign.
The Condición of this Obligación is such that whereas the abovenamed Sarah Frankes hath rented and Farmed out unto the abovebound Ioseph Elliot for the term of one year next following the 30th day of April last past all her brewing Vessells and the benefit of her licence granted by the County Court of Suffolke for keeping a house of publique entertainm* and retailing of beer & Cider for this pu'sent year. Jioto in case the abovebound Ioseph Elliot shall well and truly pay or cause to bee paid unto the abovenamed Sarah Frankes her heires Execrs Admrs or Assignes at her dwelling house in Boston abovesd the full Summe of Forty ponnds in lawfull money of New-England within the space of one year next insuing the date hereof (that is to Say) Ten pounds of sd Summe at the end of each quarter of the year, and shall also well and truly pay the Rates and Imposts that shall grow due unto the Country according to Law for his draught of beer Cider or Ale by virtue of sd Licence, and all fines penalties or forfitures that may bee inflicted or imposed by Authority for any transgression of sd Licence or non observance of the Laws, and all other dues and charges whatsoever ariseing and growing due for or by reason of the keeping of sd publique house, then this Obliga-ción to bee void otherwise to abide and remaine in full force.
Signum
Joseph Eliott, a Seale
Joseph Rock, a Seale
Timothy Yeales. a Seale
Signed Sealed & Deliurd in pursence of
Simeon Stoddard
Jsa Addington
Ownd in Court 30. July 1679. by mr Rock attests Jsa Addington Cler.
Vera Copia Attest1 Jsa Addington Cler
S. F. 1965.9
An Inventory of sundry Brewing Vessells and household Stuffe belonging to Sarah Frankes widow wcl1 were delivered by mr Simeon Stoddard to Joseph Eliott of Boston in the behalfe of sd Sarah Frankes the tenth day of May. 1678. or thereabouts to bee again at the end and term of one yeare from thence next insuing redelivered to sd Sarah Frankes or her Assignes in as good order and condición as the sd Eliott then recd them

£ s a

Jmprs 16. Beer barrells at 2s per bb.............. 1:12:00
.6. Baggs at 2s.................... 0:12:00
.1. copper ready hung and fix’t............. 12:00:—
.1. mash tubb .................... 1:10:—
.2. great Coolers .........-.......... 1:10:—

*1048
£ s d

A. troughs...................... 0:18:—
A. tubbs ...................... 0:06:—
.6. Trayes...................... 0:06:—
.2. Brewing tooles and one paile............. 0:04:—
.1. piggin and .1. halfe bushell ............. 0:03:—
.1. large Fatt..................... 3:10:—
.12. quart potts and .1. pint pot ............ 2:08:—
.1. great Funnell with a brass Snoutt .......... one Bedsteed one Bed one Bolster, one Rugg one blankett, one table and one matt in the great Chamber ...... 0:05:— 2:07:—
one Bedsteed one Bed two bolsters one Rugg and one blankett 1:10:—
one Table and one Forme ............... 0:03:—
two Tables and two Formes .............. 1:10:—
two Chamber potts.................. 0:05:—
one paire tongs and a Slyce .............. 0:03:—
three candlesticks and .1. gill pot............ 0:02:06
£.31:04:06
Simeon Stoddard and Jn° Viall Jun* made Oath in Court. 28° Janur° 1680. of the delivery of the above mentioned goods to Joseph Eliott at the prizes Specified
J: Addington Cl*8
The following deposition (S. F. 1965.15) is one of many on file that testify to the “disatisfactory” quality of the beer brewed by Messrs. Eliot, Yale, and Rocks, which led to their abandoning both the business and the brewing vessels:
The Deposition of Richd Collacot aged Seventy five yeares or thereabout testi-fieth and Saith that hee the sd depon* being appointed a Tythingman for the North end of Boston and mrs Frankes having let her licence for retailing of beer and Cider to one Ioseph Elyot, the same was disatisfactory to sundry persons of the Neighbourhood, but in a short time the sd Elyot ran away, and then sd Licence &c was assigned (as wee understood) by mr Rock to one Smith, which was greater occasion of trouble and disatisfaction, upon which complaint was made to the Honble County Court by the Tythingmen, who ordered the Signe to bee pulled down, and the sd Smith to pay as a fine five pounds and the sd Deponent being chosen to bee a Grandjury man, himselfe with sundry others of the Grandjury moved to the Honord Court whither they that kep’t houses for publique enter-tainm* by Assignem* of Licences were not presentable as being contrary to Law and the sd Honbla Court then gave their Judgem* on ye Affirmative and accordingly they were presented and further Saith not.
Sworn in Court .30. July. 1679.
attests Js: Addington Cler.
Vera Copia Attest* Jsa Addington Cler
Joseph Rock’s petition, upon which the bond was chancered, follows (S.F. 1965.7):
*1049To the Honord County Court now sitting in Boston July: 29th 1679.
Joseph Rock his petition and Request for the Chancery of his Bond given to mrs Frankes.
Wherein hee cannot but own & acknowledge his great rashness & inconsiderateness in becomming bound for such a loose person as Eliott, and so much a Stranger to him, Neither can hee but take notice of mrs Frankes great ingratitude to the Town and Court the granters of her Licence in assigneing of the same to such an one as neither Court nor Town would approve of and by which meanes principally I am drawn into such a Snare: Now hee humbly intreats yor Honors to consider that his Obligation is for one hundred and twenty pounds, and in the condition of the Obligación there is some brewing Vessels and other Lumber that are to bee returned or made good to mrs Frankes; now mr Simeon Stoddard in behalfe of mra Frankes hath received the greatest part of these things & my engagement to make all the rest good, So that there is onely Forty pounds which was to bee paid for the Licence, of which Five pound is already paid as is fully made appear m13 Frankes did assigne this Licence for one whole year, and the same power that granted the Licence to mrs Frankes tooke it away from her Assignee before one whole halfe year was expired, and at another Court as I remember declared all persons that Sold drinke by Virtue of the Assignem* of a Licence were presentable as Law breakers and accordingly were presented So that there cannot bee due to m13 Frankes by the abovesd bond above ten or Fifteen pounds at the most,
Yor petition1 therefore humbly intreats the favour of yor Honors to consider the pu'misses and to Chancery his bond to such a Summe as yor Honors in justice and Equity see meet, considering that what hee is Iudged to pay wilbee wholy in his own wrong hee never being like to have the value of two pence repaid again. So shall hee ever pray. &ca
Still unsatisfied after the chancering, Rock appealed, his lengthy reasons (S. F. 1965.5) containing principally complaints against the looseness of his partner Eliot and the grasping nature of the widow Frankes, to which the widow’s attorney replied (S. F. 1965.6) with a disparagement of “mr Rockes frivulous Assertions.”
The Court of Assistants (Records, i. 142) confirmed the judgment of the County Court, with 37s 8d costs. But Rock began another action in the session of January, 1680/81, which had the same result, both before the County Court (S. F. 1965.2 and 25900), and upon appeal (Records of the Court of Assistants, i. 180-81).]